

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of November 7, 2017 (the “Amendment Date”) and made by and among
WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and CODEXIS, INC., a
Delaware corporation (“Borrower”).


WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of
June 30, 2017 (as amended by that certain First Amendment to Loan and Security
Agreement, dated as of September
28, 2017, and as further amended, supplemented, restated or otherwise modified
from time to time, the “Loan
Agreement”); and


WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:


1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition thereto in alphabetical order:



“Exempt Account” means that certain brokerage account of Borrower with LEK
SECURITIES CORPORATION.


“Second Amendment Effective Date” means November 7, 2017.


3.    Section 5.16 of the Loan Agreement is hereby amended and restated in its
entirety as follows:


5.16    Accounts. All of Borrower’s or any Subsidiary’s operating, depository or
investment accounts maintained or invested with a Person other than Bank are set
forth on the Perfection Certificate, provided that such accounts disclosed on
the Perfection Certificate are hereby deemed updated with the updated Perfection
Certificate delivered to Bank as of the Second Amendment Effective Date. On and
after (i) the
60th day following the Closing Date and prior to July 1, 2018, at any time that
the aggregate balance of Borrower’s accounts held with Bank and Bank’s
Affiliates is less than $15,000,000 for three (3) successive Business Days or
less than $14,000,000 on any given day, and (ii) July 1, 2018, at any time that
the aggregate balance of Borrower’s accounts held with Bank and Bank’s
Affiliates is less than the sum of (A)
$5,000,000 plus (B) the outstanding aggregate principal amount of the Term
Loans, for three (3) successive Business Days, none of Borrower’s nor any
domestic U.S. Subsidiary’s operating, depository or investment accounts are
maintained or invested with a Person other than Bank. Notwithstanding the
foregoing, on and after the 60th day following the Closing Date, neither the
Borrower nor any of its domestic Subsidiaries maintains any operating,
depository or investment accounts maintained or invested with any Person other
than the Bank unless such account (A) is subject to an account control agreement
in favor of the Bank in such form and substance as is reasonably acceptable to
the Bank, (B) is a deposit account exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of Borrower’s
or any domestic U.S. Subsidiary’s employees and identified to Bank by Borrower
as such, or (C) is the Exempt Account (provided that such account and is
maintained solely in connection with the Transfers of shares of CO2 Solutions,
Inc. held by the Borrower on the Closing Date and any cash balance in such
account in excess of One Hundred Thousand Dollars ($100,000.00) is transferred
to another account of Borrower that is maintained in accordance with Section 6.7
within five (5) Business Days).







--------------------------------------------------------------------------------




Furthermore, the aggregate amount of cash and cash equivalent assets held by
direct and indirect Foreign Subsidiaries of Borrower in accounts not subject to
a control agreement in favor of the Bank (and in such form and substance as is
reasonably acceptable to the Bank) does not exceed One Million Two
Hundred Thousand Dollars ($1,200,000.00) (of which no more than Four Hundred
Thousand Dollars ($400,000.00) may be maintained in accounts other than the
accounts for Codexis Laboratories India Pte., Ltd.).


4.    Section 6.7 of the Loan Agreement is hereby amended and restated in its
entirety as follows:


6.7    Accounts. Borrower shall, on and after (i) the 60th day following the
Closing Date and prior to July 1, 2018, at any time that the aggregate balance
of Borrower’s accounts held with Bank and Bank’s Affiliates is less than
$15,000,000 for three (3) successive Business Days or less than $14,000,000 on
any given day, and (ii) July 1, 2018, at any time that the aggregate balance of
Borrower’s accounts held with Bank and Bank’s Affiliates is less than the sum of
(A) $5,000,000 plus (B) the then outstanding aggregate principal amount of the
Term Loans, for three (3) successive Business Days: (A) maintain and shall cause
each of its domestic U.S. Subsidiaries to maintain all of its depository,
operating, and investment accounts with Bank and (B) endeavor to utilize and
shall cause each of its domestic U.S. Subsidiaries to endeavor to utilize Bank’s
International Banking Division for any international banking services required
by Borrower, including, but not limited to, foreign currency wires, hedges and
swaps. On and after the date that is the
60th day following the Closing Date for each account that Borrower or any
domestic U.S. Subsidiary maintains outside of Bank, Borrower shall cause the
applicable bank or financial institution at or with which any such account is
maintained to execute and deliver an account control agreement or other
appropriate instrument evidencing the perfection of Bank’s security interest
therein and control with respect thereto in form and substance reasonably
satisfactory to Bank, other than (X) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s or any domestic U.S. Subsidiary’s employees and
identified to Bank by Borrower as such, and (Y) the Exempt Account (provided
that such account is maintained solely in connection with the Transfers of
shares of CO2 Solutions, Inc. held by the Borrower on the Closing Date and any
cash balance in such account in excess of One Hundred Thousand Dollars
($100,000.00) is transferred to another account of Borrower that is maintained
in accordance with this Section 6.7 within five (5) Business Days).


Furthermore, the aggregate amount of cash and cash equivalent assets held by
direct and indirect Foreign Subsidiaries of Borrower in accounts not subject to
a control agreement in favor of the Bank (and in such form and substance as is
reasonably acceptable to the Bank) does not exceed One Million Two Hundred
Thousand Dollars ($1,200,000.00) (of which no more than Four Hundred Thousand
Dollars ($400,000.00) may be maintained in accounts other than the accounts for
Codexis Laboratories India Pte., Ltd.).


5.    Limitation of Amendment.


a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which the Bank or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

6.
To induce the Bank to enter into this Amendment, Borrower hereby represents and
warrants to the Bank as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in Article 5 of the Loan Agreement are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in






--------------------------------------------------------------------------------




which case they are true and correct in all material respects as of such date),
and (b) no Event of Default has occurred and is continuing;


b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to the Bank on the Closing
Date, and updated pursuant to subsequent deliveries by the Borrower to the Bank,
if any, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Borrower with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and by general equitable principles.



7.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



8.
This Amendment shall be deemed effective as of the Amendment Date upon the due
execution and delivery to the Bank of this Amendment by each party hereto.



9.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



10. This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security
Agreement to be executed as of the date first set forth above.


BORROWER:


CODEXIS, INC., A DELAWARE CORPORATION


a1015b48459156v1codex_image1.gif [a1015b48459156v1codex_image1.gif]
Reviewed by Legal - RAS - 11-7-2017
BANK:


WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION




By•          Name:     _
Title::_--------------











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security
Agreement to be executed as of the date first set forth above.


BORROWER:


CODEXIS, INC., A DELAWARE CORPORATION


By     
Name: Title:




BANK:


WESTERN ALLIANCE BANK, AN ONACORPORATION




By
Name:    fn..ol t..u.-
Title:     ,;vP Uk- ScJ(N\..._..



